Title: To Thomas Jefferson from Thomas G. Watkins, 12 August 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        My Dear & respected Sir,
                        Glenmore
                            August 12. 1823
                        
                    I am indeed very painfully confined with Rheumatism to my bed entirely since friday night last. before that I had been several days confined to the house & pretty sharply handdled. but after Doctoring & perhaps in consequence of it. feeling considerably releived. on the afternoon of that day I rode or rather  hobbled out more than half but upon my horse, a little way to try whether I might venture off to Monticello next day, to thank your excellent granddaughter, for a kind composing draught she had prepared & sent me by my return messenger that evening before. The effort was well & hopefully meant but alas! it turned out as unfavourably as a dish of cold cucumbers wou’d in you own case have done lately. if eaten before the agree was driven far enough off, not to , and return upon the advantage given for renewed attack, and the horror of horseback is now so strongly associated with the pain of Rheumatism, that if  able to bear even that, I wou’d most gratefully accept the offered conveyance of your carriage to so many and great comforts as it wou’d lend me. but I must e’en writhe and bear it a little longer, within these solitary walls. whose gloominess is increased by recollected comfort, now gone by, enjoyed within them. contrasted with the ominous preparations  making around. for their ever lasting abandonment.Your kind note with proffered kindness of so many whom I so much respect & love, will I am sure help me out some days the sooner. And I shall joyfully avail my self of the first moment of ability to assure you and them, with what devoted respect & esteemI am your & their sincere friend & obdt servt
                        Th: G Watkins
                    